DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Para. [0154] discloses “a three-dimensional shape of the through-hole may have a cross-sectional area that gradually decreases from the exit opening toward the entry opening.  This cross-sectional area is a cross-sectional area parallel to a mounting surface of the circuit board 34.”  Thus, the cross-sectional area is in the x-y plane.  However, Para. [0154] also discloses that “a size of the exit opening of the through-hole may be any size smaller than a size of an entry opening of the through-hole.”  It would thus follow that the cross-sectional area should increase, rather than decrease, from the exit opening toward the entry opening.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
 	Claim 4 recites “wherein a three-dimensional shape of the through-hole has a cross-sectional area that gradually decreases from the exit opening toward the entry opening, and the cross-sectional area is a cross-sectional area parallel to a mounting surface of the circuit board.”  Thus, the cross-sectional area is in the x-y plane.  
 	However, claim 3 recites “wherein a size of the exit opening of the through-hole is smaller than a size of an entry opening of the through-hole.”  It would thus follow that the cross-sectional area should increase, rather than decrease, from the exit opening toward the entry opening.    
Therefore, for purposes of examination, the Examiner assumes that claim 4 should read, “wherein a three-dimensional shape of the through-hole has a cross-sectional area that gradually increases from the exit opening toward the entry opening”.
Claim 21 recites “the second light receiving unit is disposed so that regularly-reflected light, diffracted light, and diffused reflection light from a first irradiated region, originating from light emitted from the first light guide path toward the target surface to be irradiated, are not incident, and so that regularly-reflected light and diffracted light from a second irradiated region, originating from light emitted from the third light guide path toward the target surface to be irradiated, are not incident.”  Thus, this limitation would imply that there is no light incident on the second light receiving region.  
 However, Fig. 9 clearly shows that light is incident on the second light receiving unit (37) from the second irradiated region (50), but not from the first irradiated region (47).
Therefore, for purposes of examination, the Examiner assumes that claim 21 should actually read, “the second light receiving unit is disposed so that regularly-reflected light, diffracted light, and diffused reflection light from a first irradiated region, originating from light emitted from the first light guide path toward the target surface to be irradiated, are not incident, and so that regularly-reflected light and diffracted light from a second irradiated region, originating from light emitted from the third light guide path toward the target surface to be irradiated, are incident.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. (US 2018/0292776, disclosed in IDS 11 February 2021), hereinafter Ino, in view of Sato (US 2020/0223186), hereinafter Sato.

Claim 1: Ino discloses an optical sensor (31, Fig. 5A) comprising:
a light-emitting element (33) that emits light toward a target surface (12a) to be irradiated set for a target to be measured [0056];
a first light receiving unit (34) that receives regularly-reflected light from a surface (12a) of the target to be measured [0056];
a circuit board (36) on which the light-emitting element (33) and the first light receiving unit (34) are mounted [0057]; and
a housing (37) including a first opening (54C) and a second opening (55C) [0083], and provided so as to enclose the light-emitting element (33) and the first light receiving unit (34) [0055], 
wherein the first opening (54C) is provided in a first light guide path (60) arranged between the light-emitting element (33) and the target surface (12a) to be irradiated, and is arranged so that light output from the light-emitting element (33) travels toward the target surface (12a) to be irradiated [0083], and
the second opening (55C) is provided in a second light guide path (61) arranged between the target surface (12a) to be irradiated and the first light receiving unit (34) [0083].
Ino does not explicitly disclose wherein the first opening is shaped to prevent light diffracted by the target surface from being incident on the first light receiving unit.
Sato, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of forming a sharp image.  Sato discloses an optical sensor comprising a through-hole shaped to reduce the transmission of diffracted light [0048].
Sato is silent with respect to completely eliminating diffracted light transmission.
 	However, it is well known to tweak a design to obtain optimal results. “Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of Sato’s through-hole to completely eliminate transmission of diffracted light for the purpose of minimizing interference.
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first opening of Ino’s optical sensor to prevent diffracted light from being incident on the first light receiving unit for the purpose of “improv[ing] visibility due the sharpening of a projected image” (Sato [0048]).

Claim 9: Ino further discloses wherein the target to be measured is a rotating body (intermediate transfer belt 12a, Fig. 1) and a toner image carried on the rotating body [0035].

Claim 10: Ino further discloses wherein the rotating body is an endless belt (intermediate transfer belt 12a, Fig. 1) stretched between a drive roller (12b) having a cylindrical shape and a driven roller (12c) [0035].

Claim 13: Ino further discloses wherein the light-emitting element (33) includes an emitting chip (“COB[chip on board]-mounted on a substrate”) and a light transmitting member [0058]. 
 	Ino is silent with respect to the widths of the emitting chip and the light transmitting member.  
	However, Applicant has not provided any criticality for the claimed dimensions, disclosing only that narrower widths mean “the less likely it is that unnecessary diffracted light will be incident on the light receiving unit” (Spec. [0158]). Furthermore, “[d]etermining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize Ino’s emitting chip and light transmitting member to have widths within the claimed ranges for the purpose of minimizing noise due to interference while maximizing the captured signal from intended reflections.

Claim 28: Ino discloses an image forming apparatus (100, Fig. 1) comprising:
 	an image forming unit that forms a toner image on a sheet (S) via a rotating body (intermediate transfer belt 12a) [0035,0037];
 	an optical sensor (31) that detects regularly-reflected light from a surface of the rotating body (12a) and diffused reflection light from the toner image carried on the surface of the rotating body (12a) [0056]; and
 	an adjustment unit (41) that adjusts a position where the toner image is formed or a density of the toner image on the basis of a detection result from the optical sensor (31) [0051], wherein the optical sensor (31, Fig. 5A) includes:
a light-emitting element (33) that emits light toward a target surface (12a) to be  irradiated set for a target to be measured [0056];
a first light receiving unit (34) that receives regularly-reflected light from a surface (12a)  of the target to be measured [0056];
a circuit board (36) on which the light-emitting element (33) and the first light receiving  unit (34) are mounted [0057]; and
a housing (37) including a first opening (54C) and a second opening (55C) [0083], and  provided so as to enclose the light-emitting element (33) and the first light receiving unit (34) [0055], 
wherein the first opening (54C) is provided in a first light guide path (60) arranged between the light-emitting element (33) and the target surface (12a) to be irradiated, and is arranged so that light output from the light-emitting element (33) travels toward the target surface (12a) to be irradiated [0083], and
the second opening (55C) is provided in a second light guide path (61) arranged between the target surface (12a) to be irradiated and the first light receiving unit (34) [0083].
Ino does not explicitly disclose wherein the first opening is shaped to prevent light diffracted by the target surface from being incident on the first light receiving unit.
 	Sato, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of forming a sharp image.  Sato discloses an optical sensor comprising a through-hole shaped to reduce the transmission of diffracted light [0048].
 	Sato is silent with respect to completely eliminating diffracted light transmission.
 	However, it is well known to tweak a design to obtain optimal results. “Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of Sato’s through-hole to completely eliminate transmission of diffracted light for the purpose of minimizing interference.
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first opening of Ino’s optical sensor to prevent diffracted light from being incident on the first light receiving unit for the purpose of “improv[ing] visibility due the sharpening of a projected image” (Sato [0048]).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ino, in view of Sato as applied to claim 1 above, and further in view of Ando (US 2011/0242376), hereinafter Ando.

Claim 2: Ino is silent with respect to the specific shape of the through-hole.
 	Ando, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of producing sharp images.  Ando discloses that, in an optical sensor (Fig. 2) in which light (L) is transmitted through a reverse tapered through-hole (19) onto a target (18) [0064], the reverse tapered opening does not prevent diffracted light from being incident on the target (18) [0014].  Furthermore, the Examiner takes Official notice that the presence of diffracted light reduces the sharpness of the image, due to interference.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ino’s through-hole to be tapered away from the light source for the purpose of preventing diffracted rays from irradiating the target surface.  It is evident that the shape of the through-hole is a shape in which, of the light output from the light-emitting element, light reflected by a wall surface of the through-hole is not incident on the first light receiving unit via the target surface to be irradiated.

Claim 3: Ino is silent with respect to the sizing of the through-hole.
 	Ando, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of producing sharp images.  Ando discloses that, in an optical sensor (Fig. 2) in which light (L) is transmitted through a reverse tapered through-hole (19) onto a target (18) [0064], the reverse tapered opening does not prevent diffracted light from being incident on the target (18) [0014].  Furthermore, the Examiner takes Official notice that the presence of diffracted light reduces the sharpness of the image, due to interference.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ino’s through-hole to be tapered away from the light source for the purpose of preventing diffracted rays from irradiating the target surface.  It is evident then that, in this through-hole, a size of the exit opening of the through-hole is smaller than a size of an entry opening of the through-hole.

Claim 4: Ino, in view of Ando, further discloses wherein a three-dimensional shape of the through-hole (19) has a cross-sectional area that gradually increases from the exit opening toward the entry opening, and the cross-sectional area is a cross-sectional area parallel to a mounting surface of the circuit board (evident from Ando [0014]).

Claim 5: Ino, in view of Ando, further discloses wherein the three-dimensional shape of the through-hole (19) is a tapered shape (Ando [0014]).

Claim 6: Ino does not explicitly disclose wherein the three-dimensional shape of the through-hole is a conical trapezoidal shape.
 	However, Applicant has provided no criticality for this specific shape of the through-hole.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional shape of Ino’s through-hole to be a conical trapezoidal shape for the purpose of fulfilling a design choice that has radial symmetry.  

Claim 7: Ino does not explicitly disclose wherein an angle formed by an inclined surface of the tapered shape with the circuit board is 30 degrees.
	However, Applicant has provided no criticality for this specific angle formed by the tapered shape with the circuit board.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify an angle of Ino’s tapered shape to be 30 degrees between an inclined surface and the circuit board for the purpose of fulfilling a particular design choice.  

Claim 8: Ino does not explicitly disclose wherein a depth of the through-hole is 0.2 mm, the depth being a distance from the exit opening to the entry opening of the through-hole.
 	However, Applicant has not provided any criticality for this specific depth.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a depth of Ino’s through-hole to be 0.2 mm for the purpose of fulfilling a particular design choice.  

Claims 11-12, 14-17, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ino, in view of Sato as applied to claim 1 above, and further in view of Seki et al. (US 2015/0177653, disclosed in IDS 11 February 2021), hereinafter Seki.

Claim 11: Ino is silent with respect to a plurality of grooves formed in a surface of the target to be measured.
 	Seki, however, in the same field of endeavor of image forming apparatus, discloses an image forming apparatus comprising a target surface (82) to be measured, on which a plurality of grooves (84) are formed (Fig. 3a) [0048].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ino’s target surface with a plurality of grooves for the purpose of producing an in-plane roughness that yields a good toner-to-target transfer efficiency (Seki [0063]).

Claim 12: Ino, in view of Seki, further discloses wherein the plurality of grooves (84) are formed in the surface of the target (82) to be measured so that sin[Symbol font/0x71]m = m[Symbol font/0x6C]/d - sin[Symbol font/0x71]i is established between an incident angle [Symbol font/0x71]i with respect to the target surface to be irradiated, a wavelength [Symbol font/0x6C] of the light output from the light-emitting element, and a diffraction angle [Symbol font/0x71]m of mth-order diffracted light produced by the light diffracting at the plurality of grooves (the diffraction equation is inherently satisfied since the grooves are configured at an interval d in the target surface), the grooves (84) being arranged at an interval d (evident from Fig. 3c, [0048]).

Claim 14: Ino further discloses:
a second light receiving unit (35) that receives diffused reflection light incident from the target surface (12a) to be irradiated [0056]; and
a correction unit (control unit 41) that corrects (color misregistration correction) an output of the first light receiving unit (34) using an output of the second light receiving unit (35) [0080].

Claim 15: Ino, in view of Seki, further discloses wherein the plurality of grooves (84) are arranged in the target surface (82) to be irradiated in a first direction (i.e. perpendicular to the direction of the belt, along the x-axis) (Seki [0048]), and a travel direction (i.e. in the direction of the belt, along the y-axis) of the light output from the light-emitting element is orthogonal to the first direction (evident from Fig. 5B of Ino).

Claim 16: Ino further discloses wherein the light output from the light-emitting element (33) is substantially parallel light that does not diverge in at least the first direction (evident from Fig. 5B [0071]).

Claim 17: Ino, in view of Seki, further discloses wherein the light-emitting element (33) and the first light receiving unit (34) are disposed in different positions on a straight line parallel to a second direction (i.e. the travel direction, y-axis), the second direction being a direction in which the plurality of grooves extend on the target surface to be irradiated (Seki [0048]), and
 	the light output from the light-emitting element (33) is slanted by a predetermined angle relative to a third direction (z-axis), the third direction being orthogonal to both the first direction and the second direction (evident from Fig. 5B of Ino).

Claim 21: Ino further discloses wherein: 
 	the housing (37) further includes a third opening (58C) and a fourth opening (56C), 
 	the third opening (58C) is provided in a third light guide path (63) arranged between the light-emitting element (33) and the target surface (12a) to be irradiated [0083], 
 	the fourth opening (56C) is provided in a fourth light guide path (62) arranged between the target surface (12a) to be irradiated and the second light receiving unit (35) [0083], and
 	the second light receiving unit (35) is disposed so that regularly-reflected light, diffracted light, and diffused reflection light from a first irradiated region (54), originating from light emitted from the first light guide path (60) toward the target surface (12a) to be irradiated, are not incident, and so that regularly-reflected light and diffracted light from a second irradiated region (58), originating from light emitted from the third light guide path (63) toward the target surface (12a) to be irradiated, are incident (evident from Fig. 5A).

Claim 22: Ino further discloses wherein the first light receiving unit (34) is disposed so that regularly- reflected light, diffracted light, and diffused reflection light from the second irradiated region (58) are not incident (evident from Fig. 5A).

Claim 23: Ino does not explicitly disclose wherein: 
 	an angle formed between the first direction and first irradiation light output from the first light guide path toward the target surface to be irradiated is different from an angle formed between the first direction and second irradiation light output from the third light guide path toward the target surface to be irradiated, and
 	an angle formed between the first irradiation light and the second direction in which the plurality of grooves extend is different from an angle formed between the second irradiation light and the second direction.
 	However, Applicant has not provided any criticality for these two sets of angles to be different.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the configuration of Ino’s optical sensor so that the recited angles are different from one another for the purpose of optimizing the functionality of the sensor.

Claim 24: Ino further discloses wherein a target surface to be irradiated by the first irradiation light (12a  at 54) and a target surface to be irradiated by the second irradiation light (12a at 58) do not overlap in both the first direction and the second direction (evident from Fig. 5A).

Claim 25: Ino further discloses wherein the second irradiation light (from 63) travels away from the first irradiated region (from 60) in the first direction (evident from Fig. 5A).

Claim 26: Ino further discloses wherein an irradiation angle of the second irradiation light (from 63) relative to the target surface (12a) to be irradiated is an irradiation angle at which regularly-reflected light and diffracted light originating from the second irradiation light move away from the fourth opening (56C) in the first direction (evident from Fig. 5A).

Claims 18-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ino, in view of Sato and Seki as applied to claims 17 and 21 above, and further in view of Furuta et al. (US 2013/0286133), hereinafter Furuta, and Lysen (US 4,698,491), hereinafter Lysen.

Claim 18: Ino is silent with respect to a first lens disposed in the first light guide path.  
 	Furuta, however, in the same field of endeavor of image forming apparatus, discloses an optical sensor (Fig. 2) comprising a first lens (404) disposed in a first light guide path (from 401 to 405) [0048], but is silent with respect to a second lens.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ino’s optical sensor with a first lens in the first light guide path for the purpose of improving the coherence of the light as it is incident on the target surface.
 	Ino is also silent with respect to a second lens disposed in the second light guide path.  
 	Lysen, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of efficient photodetection.  Lysen discloses an optical sensor (7, Fig. 6C) comprising a second lens (15c/d) disposed in a second light guide path (Col. 4, Lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ino’s optical sensor with a second lens disposed in the second light guide path for the purpose of collimating the detected light.  In Ino’s modified optical sensor, it is evident that at least one of the first lens and the second lens has a curved surface projecting in at least the third direction (evident from both Fig. 2 of Furuta and Fig. 6C  of Lysen).

Claim 19: Ino, in view of Furuta and Lysen, further discloses wherein at least one of the first lens and the second lens is a cylindrical lens having a flat surface that faces the target surface to be irradiated (evident from both Fig. 2 of Furuta and Fig. 6C  of Lysen).

Claim 20: Ino, in view of Furuta and Lysen, further discloses wherein a radius of the second lens (15c/d) is set so that a focal point of the second lens (15c/d) substantially coincides with a position of the first light receiving unit (16a/c) (evident from Fig. 6C of Lysen, Col. 4, Lines 11-16).

Claim 27: Ino is silent with respect to a third lens disposed in the third light guide path.  
 	Furuta, however, in the same field of endeavor of image forming apparatus, discloses an optical sensor (Fig. 2) comprising a third lens (404) disposed in a third light guide path (from 401 to 405) [0048], but is silent with respect to a second lens.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ino’s optical sensor with a third lens in the third light guide path for the purpose of improving the coherence of the light as it is incident on the target surface.
 	Ino is also silent with respect to a fourth lens disposed in the fourth light guide path.  
 	Lysen, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of efficient photodetection.  Lysen discloses an optical sensor (7, Fig. 6C) comprising a fourth lens (15c/d) disposed in a fourth light guide path (Col. 4, Lines 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ino’s optical sensor with a fourth lens disposed in the fourth light guide path for the purpose of collimating the detected light.  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896